EXHIBIT 10.1
May 9, 2008
Loren K. Carroll
RE: Letter Agreement on Non-Competition
Dear Loren:
I am writing to you to set out decisions we have reached regarding the need to
replace the non-competition restriction set out in paragraph 14 of the
Employment Agreement between you and Smith International, Inc. (“Smith”) that
was effective April 30, 2006 (the “Employment Agreement”). We have agreed that,
now that you are no longer a Smith Employee, a one-year period of
non-competition is insufficient to protect Smith’s interests, including its
trade secrets and other confidential information, given current market
conditions. Thus, this letter (this “Agreement”) sets out the following
agreements that shall supersede paragraph 14 of the Employment Agreement:
1. Non-Competition Payment: In consideration for your agreement to the terms of
the Protective Covenants set forth herein, you will receive the sum of
$1,887,197.00 (the “Non-Competition Payment”). Smith will pay the
Non-Competition Payment in two equal installments with the first payable on
December 15, 2008, and the second payable on December 15, 2009. The
Non-Competition Payment is separate from any severance or other separation
benefits to which you may otherwise be entitled under any other agreement with,
or plan or program maintained by, Smith and will not be considered compensation
under any compensation or benefit plan maintained, sponsored, or provided by
Smith. You will not perform any services for Smith in return for the
Non-Competition Payment as it is solely paid to you as consideration for
agreeing to the non-competition covenant set out below. Smith will issue you an
IRS Form 1099 for each payment and any taxes which may become due as a result of
any payment or transaction contemplated by this Agreement are your sole
responsibility, and you agree to hold Smith harmless on account thereof.
2. Protective Covenants: You agree that Smith has given you access to
Confidential Information related to Smith’s business. You agree that a simple
agreement not to disclose or use such Confidential Information is inadequate,
standing alone, to protect Smith’s legitimate business interests because some
activities by a former executive, like you, will by their very nature,
compromise Smith’s Confidential Information. You also recognize and agree that,
to the extent your position with Smith has involved contact with customers or
employees of Smith, your duties have included developing goodwill for Smith’s
benefit with these persons and businesses and not for purposes of personal gain
independent from Smith. You, therefore, agree that the following covenants are
reasonable and necessary agreements for the protection of the business interests
covered in the fully enforceable, ancillary agreements under which you were
employed by Smith. You recognize that violations of covenants such as these,
whether intentional or not, are frequently undetectable by Smith until it is too
late and will cause irreparable injury to Smith. To prevent this kind of
irreparable harm, you agree that for a period of two (2) years following the
first date set out above (the “Non-Competition Period”), you will abide by the
following “Protective Covenants”:
(a) You will not provide services to a Competitor in any role or position (as an
employee, consultant, or otherwise) that would involve Conflicting Business
Activities;
(b) You will not (in person or through material assistance to others) knowingly
participate in soliciting or communicating with the customers of Smith that you
had business-related contact with or were provided Confidential Information
about in the last two years of your employment with Smith for the purpose of
pursuing a Competing Line of Business; and
(c) You will not (in person or through assistance to others) knowingly
participate in soliciting or communicating with any Smith Employee that you
worked with or were provided Confidential Information about in the last two
years of your employment with Smith for the purpose of persuading or helping any
Smith Employee to end or reduce his or her employment relationship with Smith.

 



--------------------------------------------------------------------------------



 



For purposes of this Agreement, “Competitor” means a person, entity, or
separately operated business unit of an entity, that engages in a Competing Line
of Business. “Competing Line of Business” means a business that involves a
product or service offered by anyone other than Smith that would replace or
compete with any product or service offered or to be offered by Smith that you
had material involvement with while employed by Smith unless Smith is no longer
engaged in or planning to engage in that line of business at the relevant time
of enforcement. “Conflicting Business Activities” means business-related
activities and/or job duties in the United States, and any other country where
you did business on behalf of Smith, that are the same as or similar to the job
duties and/or business-related activities you participated in or were provided
Confidential Information about in the last two years of your employment with
Smith, or the supervision of such duties and/or activities. “Smith Employee”
means an individual employed by or, for purposes of this Agreement only,
retained as a consultant to Smith.
For purposes of this Agreement, the term “Confidential Information” includes any
single piece of information or compilations of information, in any form,
tangible or intangible, related to Smith’s business that Smith has not made
public or authorized public disclosure of and that is not generally known to the
public or to other persons who might obtain value or competitive advantage from
its disclosure or use. Confidential Information includes trade secrets, but an
item of Confidential Information need not qualify as a trade secret to be
protected by this Agreement. Confidential Information includes both information
belonging to Smith and confidential information belonging to third parties, such
as customers, prospective customers, suppliers, and vendors, to which you had
access by virtue of your role with Smith. Further, Smith’s controlled disclosure
of Confidential Information to customers and other third party business
associates for legitimate business purposes does not remove such information
from protected status as Confidential Information under this Agreement.
Confidential Information that is intentionally made available to the general
public by Smith or with Smith’s express authorization will not be considered
Confidential Information under this Agreement.
You acknowledge that you have received Confidential Information and/or developed
business goodwill with customers through, or in the course of, past association
with Smith. The nature and scope of restrictions necessary to protect the
parties’ interests related to these past events is unresolved. In exchange for
the payments and other good and valuable consideration provided to you through
this Agreement, you agree to fully settle and resolve any and all disputes you
have with Smith regarding the exact nature of the restrictions on your future
conduct that are reasonable and necessary to protect Smith’s Confidential
Information or other legitimate business interests. You agree that this
Agreement benefits both Smith and you because, among other things, it provides
finality and predictability for both Smith and you regarding enforceable
boundaries on future conduct. Accordingly, you agree that this Agreement and the
restrictions in it should be enforced under the common law rules favoring the
enforcement of settlement agreements. For these reasons, you agree that you will
not sue or pursue a legal action to set aside or avoid application of the
Protective Covenants. You also understand and agree that should you sue or
pursue a legal action to set aside or avoid the application of the Protective
Covenants, you must repay the entire amount of Non-Competition Payment to Smith
within ten (10) business days of initiating such an action. If you accept a
position with a Competitor within the Non-Competition Period, you agree that you
will promptly give written notice to Smith’s General Counsel and will provide
Smith with the information it needs about your new position to determine whether
such position would likely lead to a violation of this Agreement.
You also understand and agree that if you violate this Agreement (and
particularly the Protective Covenants), Smith will be entitled to (a) injunctive
relief by temporary restraining order, temporary injunction, and/or permanent
injunction, (b) recovery of the attorney’s fees and costs incurred by Smith in
obtaining such relief where allowed by law, (c) damages, and (d) any other legal
and equitable relief to which it may be entitled. Injunctive relief will not
exclude other remedies that might apply. Further, if you a violate a restriction
in the Protective Covenants, the time period for that restriction will be
extended by one day for each day you are found to have violated it, up to a
maximum extension equal to the original length of time prescribed for the
restriction.
3. Entire Agreement: You agree that this Agreement sets forth the entire
agreement between you and Smith concerning the subject matter addressed herein.
You further agree that you have not relied on any representations or statements
not set forth in this Agreement with regard to the subject matter, basis or
effect of this Agreement. This Agreement may be amended only in writing, signed
by you and Smith’s Senior Vice President, Human Resources. Nothing in this
Agreement is intended to or creates a contract of employment for a specific term
and your employment with Smith terminated before you entered this Agreement.

 



--------------------------------------------------------------------------------



 



4. Severability and Reformation: If any provision contained in this Agreement is
determined to be void, illegal or unenforceable, in whole or in part, then the
other provisions contained herein will remain in full force and effect as if the
provision so determined had not been contained herein. If the restrictions
provided in this Agreement are deemed unenforceable as written, the parties
expressly authorize the adjudicating authority to revise, delete, or add to such
restrictions to the extent necessary to enforce the intent of the parties and to
provide Smith’s goodwill, confidential information, and other business interests
with effective protection.
5. Governing Law and Venue: This Agreement is made and entered into, and is to
be governed by and construed in accordance with, the laws of the State of Texas
without regard to its laws on conflicts of law. However, the rule of
construction against the drafter shall not be employed. The parties agree that
the exclusive venue for any dispute arising under or relating to this Agreement
shall be the State of Texas. You stipulate and consent to a Texas court’s
personal jurisdiction over you, and waive any right to objection to such
jurisdiction.
Loren, please sign and date below to evidence your agreement with the terms set
forth herein and return the executed original me within five (5) days. If you do
not do so, this letter agreement will become null and void.

         
 
  Sincerely,    
 
       
 
  /s/ Malcolm W. Anderson
 
Malcolm W. Anderson    
 
  Senior Vice President,    
 
  Human Resources    

I, Loren K. Carroll, have read, understand, and fully agree to the terms and
conditions set forth above and, by my signature below, hereby voluntarily accept
and agree to those terms and conditions.

     
/s/ Loren K. Carroll
 
Loren K. Carroll
   
 
   
May 9, 2008
 
Date
   

 